Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 1 of 32




          EXHIBIT 1
     Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 2 of 32
                                                                             Electronically Filed
                                                                             9/4/2020 1:37 PM
                                                                             Steven D. Grierson
                                                                             CLER OF THE COU
 1     COMP
       BRADLEY S. MAINOR,ESQ.
 2     Nevada Bar No. 7434
       JOSEPH J. WIRTH,ESQ.
 3
       Nevada Bar No. 1020
 4     ASH MARIE GANIER,ESQ.                                              CASE NO: A-20-820730-
       Nevada Bar No. 14712                                                        Department 2
 5     TAELOR S. EVANS,ESQ.
       Nevada Bar No. 14704
6      MAINOR WIRTH,LLP
       6018 S. Fort Apache Road, Ste. 150
 7
       Las Vegas, NV 89148-5652
 8     Tel:(702)464-5000
       Fax:(702)463-4440
9      ashAmwinjury.com
       taelor@mwinjury.com
10     Counselfor Plaintiff
                                                DISTRICT COURT

                                          CLARK COUNTY,NEVADA

       JOAN O'CONNELL,individually,                          CASE NO.:
                                                             DEPT. NO.:
              Plaintiff,
       VS.
                                                             PLAINTIFF'S COMPLAINT AND
       99 CENTS ONLY STORES,LLC,a Foreign                    DEMAND FOR JURY TRIAL
       Limited- Liability Company; DOE EMPLOYEE,
       individually; DOE MANAGER,individually;
       DOES I-XX, inclusive; and ROE
       CORPORATIONS,I-)(X, inclusive,

              Defendants.
20

21
              COME NOW Plaintiff, JOAN O'CONNELL,by and through her attorneys, BRADLEY S.
22
       MAINOR, ESQ., JOSEPH J. WIRTH, ESQ., ASH MARIE GANIER, ESQ. and TAELOR S.
23
       EVANS, ESQ. of the law firm of MAINOR WIRTH, and for her claims for relief against
24
       Defendants, and each of them, alleges as follows:
25

26

27

28

                                                   Page 1 of9


                                    Case Number: A-20-820730-C
     Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 3 of 32



 1                                                      I.
 2                                    PARTIES AND JURISDICTION
 3            1.      Plaintiff, JOAN O'CONNELL, is, and at all relevant times herein, was a resident
4     of Clark County, State of Nevada.
 5            2.      Plaintiff is informed and believes, and thereupon alleges, that Defendant 99
6     CENTS ONLY STORES, LLC., is, and at all relevant times herein was, a foreign limited liability
 7    company duly licensed and doing business in Clark County, State of Nevada.
 8            3.      Plaintiff is informed and believes, and thereupon alleges, that Defendant DOE
9     EMPLOYEE is, and at all relevant times herein, was a resident of the County of Clark, State of
10    Nevada. Upon information and belief, DOE EMPLOYEE was acting in the course and scope of
11    his/her employment with Defendant 99 CENTS STORES, LLC, with job duties and
12    responsibilities that included, but were not limited to: cleaning, maintaining, and stocking the area
13    where Plaintiff slipped and fell and stocking item(s) on which Plaintiff inadvertently stepped; and
14    staying reasonably and adequately informed and updated about Defendant 99 CENTS STORES,
15    LLC's safety measures and precautions, as well as any ongoing actual and potential hazards in and
16    around the area where Plaintiff fell, in order to promptly address and remedy any debris and
17    hazards that could cause injury. Defendant DOE EMPLOYEE held this position and these job
18    duties and responsibilities with the knowledge and consent at the direction of Defendant 99 CENT
19    STORES, LLC at the time of the event leading to Plaintiff's injuries, so that Defendant 99 CENT
20    STORES, LLC is vicariously liable for Defendant DOE EMPLOYEE's actions and omissions at
21    all relevant times under the doctrine of respondeat superior.
22            4.      Plaintiff is informed and believes, and thereupon alleges, that Defendant DOE
23    MANAGER is, and at all relevant times herein, was a resident of the County of Clark, State of
24    Nevada. Upon information and belief, DOE MANAGER was acting in the course and scope of
25    his/her employment with Defendant 99 CENTS STORES, LLC, with job duties and
26    responsibilities that included, but were not limited to: being an assistant manager, department
27    manager, and/or other type of supervising/managing employee or agent of Defendant 99 CENTS
28

                                                   Page 2 of9
                   Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 4 of 32




               1     STORES, LLC; cleaning, maintaining, and stocking the area of 99 CENTS STORES, LLC

              2      assigned to him/her, which included the area where Plaintiff slipped and fell; stocking and/or

              3      displaying the item(s) on which Plaintiff inadvertently stepped; overseeing, supervising, and

              4      providing training and/or direction to Defendant 99 CENT STORES, LLC's employees in the

              5      subject area to ensure that employees were performing their job duties and responsibilities as to

              6      cleaning, sweeps, maintenance, stocking products, and other duties in an appropriate, reasonable,

              7      and safe manner for 99 CENTS STORES, LLC's customers and the employees themselves;

              8      enforcing and ensuring compliance with Defendant 99 CENT STORES, LLC's policies and

              9      procedures regarding cleaning, maintenances, sweeps, stocking products, and safety measures and

              10     precautions in and around the area where Plaintiff slipped and fell, as well as disciplining
    00

    00 •o     11     employees for non-compliance and violations of Defendant 99 CENT STORES, LLC's policies
        4-
    >
    z         12     and procedures, and for not performing job duties and responsibilities; assigning a reasonable and
P-1 crs
    bf)
1-4     0     13     adequate number of employees to keep the area where Plaintiff fell in clean, stocked, and safely

              14     maintained; staying reasonably and adequately informed and updated about Defendant 99 CENTS
g

              15     STORES, LLC's safety measures and precautions, as well as any ongoing actual and potential
g        o
0             16     hazards in and around the area where Plaintiff fell, in order to promptly address and remedy any
    f=4 \c)
     eu
        csi   17     debris and hazards that could cause injury; and performing this job position, duties and

        6:1   18     responsibilities, infra, with the knowledge and consent and at the direction of Defendant 99
    vi -1=1
    00        19     CENTS STORES,LLC at the time of the event leading to Plaintiff's injuries, so that Defendant 99
    8
              20     CENTS STORES, LLC is vicariously liable for DOE MANAGER's actions and omissions at all

              21     times under the doctrine of respondeat superior.

              22             5.      That the true names and capacities, whether individual, corporate, associates, co-

              23     partnership, or otherwise of Defendants, DOES I through XX, and ROE CORPORATIONS I

              24     through XX,are unknown to Plaintiff who therefore sues said Defendants by such fictitious names.

              25     Plaintiff is informed and believes, and thereupon alleges, that each of the Defendants designated as

              26     DOES I through XX and ROE CORPORATIONS I through XX are responsible in some manner

              27     for the events and happenings referred to in this action and proximately caused damages to the

              28

                                                                 Page 3 of9
     Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 5 of 32



 1    Plaintiff as alleged herein. The legal responsibility of said Defendants DOES I through XX and

2     ROE CORPORATIONS I through XX arises out of, but is not limited to, their status as owners,

3     employees, managers, contractors, and/or installers, etc. and their maintenance, entrustment,

4     construction, installation, and/or service of the premises and/or the subject flooring within the

5     premises, which Defendants, and each of them, were maintaining, controlling, constructing,

6     installing, etc. at the time of the subject injury, or prior to, and/or their agency, master/servant or

7     joint venture relationship with said Defendants. Plaintiff will ask leave of this Honorable Court to

8     amend this Complaint to insert the true names and capacities of said Defendants, and when the

9     same have been ascertained, to join such Defendants in this action together with the proper

10    charging allegations.

11            6.      Plaintiff is informed and believes and thereupon alleges that at all relevant times,

12    each of the Defendants, including such fictitiously named Defendants, were the agents and

13    employees of each of the remaining Defendants and were at all times mentioned, acting within the

14    course and scope of that agency and employment. Each of the Defendants authorized and ratified

15    the acts of the remaining Defendants.

16             7.     Defendants are jointly and severally liable for causing and/or contributing to the

17    creation of the subject dangerous condition, to wit: a foreign substance on Defendants' floor, and

18    for causing and/or contributing to Plaintiff's injuries, treatment, and damages pursuant to NRS

19    41.130 and other Nevada law.

20             8.     That all the facts and circumstances that give rise to the subject lawsuit occurred

21     within the County of Clark, State of Nevada.

22

23                                         STATEMENT OF FACTS

24             9.     On or around September 8, 2018, Defendants 99 CENTS ONLY STORES, LLC,

25     DOE EMPLOYEE, DOE MANAGER, DOES I through XX, and/or ROE CORPORATIONS I

26     through XX, were the owners and/or operators of a certain 99 CENTS ONLY STORES, LLC

27     located at 3141 N. Rancho Drive, Las Vegas, NV 89130(hereinafter "the subject premises").

28

                                                    Page 4 of9
     Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 6 of 32



 1             10.     On or around September 8, 2018, Plaintiff JOAN O'CONNELL (hereinafter

 2    Plaintiff O'CONNELL) was a business invitee and/or guest of DEFENDANTS and was legally

 3    upon the subject premises at the time ofthe subject incident complained of herein.

4              1 1.    On said date, Plaintiff O'CONNELL was walking down an aisle at the subject

5     premises when she suddenly slipped and fell on an unknown substance.

6              12.     Upon information and belief, Defendant DOE EMPLOYEE and/or DOE

7     MANAGER caused the liquid substance to be on the floor.

8              13.     Upon information and belief, Defendant DOE EMPLOYEE and/or DOE

9     MANAGER had notice of the dangerous condition prior to Plaintiff O'CONNELL's fall, but failed

10    to remove the substance and/or place warning signs around said area.

11             14.     The dangerous condition on the premises caused Plaintiff and another patron to

12    slip and fall.

13             15.     The incident caused Plaintiff to suffer significant injury and emotional distress.

14

15                                          FIRST CAUSE OF ACTION

16                                (Negligence, Including Vicarious Liability)

17             16.     Plaintiff repeats, realleges, and incorporates by reference Paragraphs 1 through 15

18    above as if fully set forth herein.

19             17.     At all times herein relevant, Defendants 99 CENTS ONLY STORES,LLC,DOES

20    I through XX, and/or ROE CORPORATIONS I through XX, were the owners and/or operators of

21    the subject premises.

22             18.     Upon information and belief, at the time of the subject incident, Defendant DOE

23    EMPLOYEE and DOE MANAGER were working within the course and scope of their

24    employment with Defendant 99 CENTS ONLY STORE. Because Defendant DOE EMPLOYEE

25    and DOE MANAGER were acting within the course and scope of their employment, service, or

26    agency with Defendant 99 CENT ONLY STORE, said Defendants are vicariously liable for the

27    injuries sustained by Plaintiff as alleged above.

28

                                                    Page 5 of9
     Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 7 of 32



 1              19.     Defendants owed duties of care to Plaintiff to provide a safe environment and

 2     premises, and to take reasonable safety measures in the cleaning, maintenance, stocking, and

 3     overall conditions of the floor, equipment displays, products, and general area in and around the

4      subject location of Plaintiffs slip and fall.

 5             20.      Defendants breached their duties of care, including but not limited to the following

6      manners of breach:

7                       a. Negligently maintaining and/or cleaning the floors, displays, premises, and

8                           overall area in and around the produce department and location of the Subject

9                           Incident, and/or negligently stocking the bins, shelves, and/or other containers,

10                          so as to create a hazardous condition(s) in and around the area of the Subject

                            Incident;

                        b. Negligently overseeing, supervising, and providing direction to 99 CENTS

                            STORES, LLC's employees involved in the duties of stocking, cleaning, and

                            maintaining the floors and/or aisles and overall department where Plaintiff's

                            slip and fall occurred, and/or failing to assign a reasonable and sufficient

                            number of employees to perform these duties to ensure that Defendants'

                            premises was reasonably safe and that there were no hazardous conditions on

                            or around the floor;

                        c. Failing to stay reasonably and adequately informed and updated about 99

20                          CENTS STORES, LLC's safety measures and precautions to prevent, clean,

21                          and remedy debris and hazards on the floor;

22                      d. Failing to stay reasonably informed and updated about the conditions and

23                          needs of the area where Plaintiff' slipped and fell in relation to the

24                          reasonableness and adequacy of Defendants' cleaning, maintenance, flooring,

25                          stocking, and the reasonableness and adequacy of Defendants' policies,

26                          procedures, and safety measures/precautions;

27                      e. Failing to warn Plaintiff of the presence of said hazardous condition(s).

28

                                                       Page 6 of9
     Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 8 of 32



 1             21.     Defendants' inattentive, careless, and substandard performance of their job duties

2      and responsibilities created an unreasonably hazardous condition for Defendants' customers,

3      including Plaintiff, in the area where Plaintiff fell, over which Plaintiff had no control

4              22.     As a direct and proximate result of the negligence of Defendants, and each of

5     them, Plaintiff was seriously injured and caused to suffer great pain of body and mind, all or some

6     of which may be permanent and disabling in nature, aggravating to her general and compensatory

7     damages in an amount in excess of Fifteen Thousand Dollars ($15,000.00).

8              23.     As a further direct and proximate result of the negligence of Defendants, and each

9     of them, Plaintiff incurred expenses for medical care, treatment and expenses incidental thereto,

10    and Plaintiff may be required in the future to incur expenses for medical care and treatment.

11             24.     That Plaintiff has been required to retain the services of MAINOR WIRTH, LLP

12    to prosecute this action and is entitled to reasonable attorney's fees and costs incurred herein.

13                                                      IV.

14                                          SECOND CAUSE OF ACTION

15                       (Negligent Hiring, Training, Supervision, and Retention —

16                                    Defendant 99 CENTS STORES,LLC)

17             25.     Plaintiff repeats, realleges, and incorporates by reference Paragraphs 1 through 24

18    above as if fully set forth herein.

19             26.     Defendants 99 CENT ONLY STORE, DOES I through XX, and/or ROE

20    CORPORATIONS I through XX had a duty to exercise due care in the selection, training,

21    supervision, oversight, direction, retention and control of its employees and/or agents, retained to

22     perform and provide services on the subject premises.

23             27.     Defendants owed a duty to Plaintiff to hire responsible employees who could

24     perform the duties assigned to them and to protect its patrons.

25             28.     Defendants owed a duty to Plaintiff to have employees working on its premises

26     who were familiar with and knowledgeable of cleaning, maintenance, and sweep procedures.

27             29.     Defendants breached the above-referenced duty when they negligently, carelessly,

28

                                                    Page 7 of9
     Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 9 of 32



 1    and recklessly hired, trained, supervised, oversaw, directed and/or retained Defendant DOE

2     EMPLOYEE and/or DOE MANAGER, as well as other employees, who caused a dangerous

 3    condition to exist and/or failed to remove such a condition from the premises.

4             30.     Defendants knew or should have known that DOE EMPLOYEE, DOE

5      MANAGER, and/or other unknown employees were unfit for their employment positions and/or

6     that they exhibited dangerous propensities to clean, maintain, and sweep floors on Defendants'

7     premises in a negligent and substandard manner and/or ignore safety measures, policies, and

8     procedures related to the cleaning, maintenance, sweeps and/or stocking of products.

9             31.     As a direct and proximate result of the negligence of Defendants, and each of

10    them, Plaintiff was seriously injured and caused to suffer great pain of body and mind, all or some

      of which may be permanent and disabling in nature, aggravating to her general and compensatory

      damages in an amount in excess of Fifteen thousand Dollars ($15,000.00).

              32.     As a further direct and proximate result of the negligence of Defendants, and each

      of them, Plaintiff incurred expenses for medical care, treatment and expenses incidental thereto,

      and Plaintiff may be required in the future to incur expenses for medical care and treatment.

              33.     That Plaintiff has been required to retain the services of MAINOR WIRTH, LLP

      to prosecute this action and is entitled to reasonable attorney's fees and costs incurred herein.

                                           PRAYER FOR RELIEF

              WHEREFORE,Plaintiff prays judgment of this Court as follows:

20                    1. General and compensatory damages in an amount in excess of $15,000.00;

21                    2. For special damages in excess of $15,000.00;

22                    3. Medical and incidental expenses incurred and to be incurred;

23                    4. Damages for future costs of medical care and treatment and costs incidental

24                        thereto;

25                    5. Costs of suit, reasonable attorney fees, interest incurred herein; and

26    ///

27    ///

28

                                                    Page 8 of9
                  Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 10 of 32



                  1

                  2             6. For other and further relief as is just and proper.

                  3       DATED this 4th day of September, 2020.

                 4                                             MAINOR WIRTH,LLP
                  5-
                                                              /s/ Ash Marie Ganier
                 6
                                                              BRADLEY S. MAINOR,ESQ.
                  7                                           Nevada Bar No. 7434
                                                              JOSEPH J. WIRTH,ESQ.
                 8                                            Nevada Bar No. 10280
                                                              ASH MARIE GANIER,ESQ.
                 9
                                                              Nevada Bar No. 14712
             10                                               TAELOR S. EVANS,ESQ.
       00                                                     Nevada Bar No. 14704
      (00
       7. c) 11                                               6018 S. Fort Apache, Ste. 150
                                                              Las Vegas, NV 89148
  •4             12                                           Attorneysfor Plaintiff
0.4   El

                 13

E-4
      LI   7-i   14
g FA- a
      ai     15
g          8
           4 16
Z „4
           RI 17

                 18
      v)
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

                                                             Page 9 of9
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 11 of 32
                                                                  Electronically Filed
                                                                  10/1/2020 1:35 PM
                                                                  Steven D. Grierson
                                                                  CLERK OF THE COURT
1    ANS
     LEW BRANDON, JR., ESQ.
2    Nevada Bar No. 5880
3    ANDREW GUZIK, ESQ.
     Nevada Bar No. 12758
4    SARA PASQUALE, ESQ.
     Nevada Bar No. 14412
5    BRANDON | SMERBER LAW FIRM
6
     139 E. Warm Springs Road
     Las Vegas, Nevada 89119
7    (702) 380-0007
     (702) 380-2964 – facsimile
8    l.brandon@bsnv.law
     a.guzik@bsnv.law
9
     s.pasquale@bsnv.law
10   Attorneys for Defendant,
     99 CENTS ONLY STORES LLC
11
                                    DISTRICT COURT
12
                                 CLARK COUNTY, NEVADA
13
     JOAN O’CONNELL, individually,
14

15             Plaintiff,                     CASE NO.: A-20-820730-C
                                              DEPT. NO.: 28
16
     vs.
17
     99 CENTS ONLY STORES, LLC, a
18
     Foreign Limited-Liability Company;
19   DOE EMPLOYEE, individually; DOE
     MANAGER, individually; DOES I-
20
     XX, inclusive; and ROE
21   CORPORATIONS, I-XX, inclusive,
22
              Defendants.
23
           DEFENDANT, 99 CENTS ONLY STORES LLC’S ANSWER TO PLAINTIFF’S
24
                                   COMPLAINT
25
            COMES NOW, Defendant, 99 CENTS ONLY STORES LLC., by and through its
26
     attorneys, LEW BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and SARA PASQUALE,
27

28




                                         Page 1 of 6
                            Case Number: A-20-820730-C
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 12 of 32


1    ESQ., of BRANDON | SMERBER LAW FIRM, and hereby answers Plaintiff’s Complaint on file
2    herein as follows:
3
             1.       Answering Paragraphs 1, 3, 4, 5, 6, 8, 9, 10, and 11, of Plaintiff’s Complaint on
4
     file herein, Defendant is without sufficient knowledge or information to form a belief as to the
5

6
     truth or falsity of the said allegations and therefore denies same.

7            2.       Answering Paragraph 2 of Plaintiff’s Complaint on file herein, Defendant admits

8    the allegations contained therein.
9
             3.       Answering Paragraphs 7, 12, 13, 14 and 15 of Plaintiff’s Complaint on file herein,
10
     Defendant denies each and every allegation contained therein.
11
                                                      III.
12

13                                        FIRST CAUSE OF ACTION

14                               (Negligence, Including Vicarious Liability)
15
             4.       Answering Paragraph 16 of Plaintiff’s Complaint on file herein, Defendant
16
     repeats and realleges each and every allegation contained in Paragraphs 1 through 15 as though
17
     fully set forth herein.
18

19           5.       Answering Paragraphs 17, 18 and 19 of Plaintiff’s Complaint on file herein,

20   Defendant is without sufficient knowledge or information to form a belief as to the truth or falsity
21
     of the said allegations and therefore denies same.
22
             6.       Answering Paragraphs 21, 22, 23, and 24 of Plaintiff’s Complaint on file herein,
23
     Defendant denies each and every allegation contained therein.             Answering Paragraph 20
24

25   (subsections a., b., c., d.,), Defendant denies each and every allegation contained therein. As to

26   Paragraph 20 (subsection e.,), Defendant is without sufficient knowledge or information to form
27   a belief as to the truth or falsity of the said allegations and therefore denies same.
28
     ///




                                              Page 2 of 6
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 13 of 32


1                                                     IV.
2                                     SECOND CAUSE OF ACTION
3
                         (Negligent Hiring, Training, Supervision, and Retention –
4
                                   Defendant 99 CENTS STORES, LLC)
5

6
             7.       Answering Paragraph 25 of Plaintiff’s Complaint on file herein, Defendant

7    repeats and realleges each and every allegation contained in Paragraphs 1 through 24 as though

8    fully set forth herein.
9
             8.       Answering Paragraphs 26, 27 and 28 of Plaintiff’s Complaint on file herein,
10
     Defendant is without sufficient knowledge or information to form a belief as to the truth or falsity
11
     of the said allegations and therefore denies same.
12

13           9.       Answering Paragraphs 29, 30, 31, 32 and 33 of Plaintiff’s Complaint on file

14   herein, Defendant denies each and every allegation contained therein.
15
                                       AFFIRMATIVE DEFENSES
16
                                    FIRST AFFIRMATIVE DEFENSE
17
             Plaintiff’s Complaint fails to state a claim against Defendant upon which relief can be
18

19   granted.

20                                SECOND AFFIRMATIVE DEFENSE
21
             Defendant alleges that at the time and place alleged in Plaintiff’s Complaint, Plaintiff did
22
     not exercise ordinary care, caution or prudence for the protection of herself and any damages
23
     complained of by the Plaintiff in her Complaint, were directly or proximately caused or
24

25   contributed to by the fault, failure to act, carelessness and negligence of Plaintiff.

26   ///
27   ///
28




                                              Page 3 of 6
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 14 of 32


1                                   THIRD AFFIRMATIVE DEFENSE
2            Defendant alleges that the Plaintiff assumed whatever risk or hazard existed at the time of
3
     this incident, if any there were, and was therefore responsible for the alleged damage suffered and
4
     further that the Plaintiff was guilty of negligence of her own acts which caused or contributed to
5

6
     by the fault, failure to act, carelessness or negligence of Plaintiff.

7                                 FOURTH AFFIRMATIVE DEFENSE

8            All the risks and dangers involved in the factual situation described in Plaintiff’s
9
     Complaint, if any there were, were open, obvious and known to the Plaintiff and by reason thereof,
10
     Plaintiff assumed the risks and dangers inherent thereto.
11
                                       FIFTH AFFIRMATIVE DEFENSE
12

13           Defendant alleges that the negligence of the Plaintiff exceeded that of the Defendant, and

14   that the Plaintiff is thereby barred from recovery.
15
                                       SIXTH AFFIRMATIVE DEFENSE
16
             Pursuant to NRCP 11, as amended: All possible affirmative defenses may not have been
17
     alleged herein insofar as sufficient facts were not available after reasonable inquiry upon the filing
18

19   of Defendant’s Answer, and therefore, Defendant reserves the right to amend this Answer to

20   allege additional affirmative defenses if subsequent investigation warrants.
21
                                  SEVENTH AFFIRMATIVE DEFENSE
22
             The damages sustained by Plaintiff, if any, were caused by the acts of third persons who
23
     were not agents, servants or employees of this answering Defendant and who were not acting on
24

25   behalf of this answering Defendant in any manner or form and as such, this Defendant is not liable

26   in any matter to the Plaintiff.
27   ///
28




                                               Page 4 of 6
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 15 of 32


1                                 EIGHTH AFFIRMATIVE DEFENSE
2           Defendant at all times relevant to the allegations contained in Plaintiff’s Complaint, acted
3
     with due care and circumspection in the performance of any and all duties imposed on it.
4
                                      NINTH AFFIRMATIVE DEFENSE
5

6
            That it has been necessary of the Defendant to employ the services of an attorney to defend

7    the action and a reasonable sum should be allowed Defendant for attorney’s fees, together with

8    costs of suit incurred herein.
9
                                      TENTH AFFIRMATIVE DEFENSE
10
            Plaintiff has failed to mitigate her alleged damages, and, to the extent of such failure to
11
     mitigate any damages awarded to Plaintiff, should be reduced accordingly.
12

13                              ELEVENTH AFFIRMATIVE DEFENSE

14          Plaintiff’s claims are barred by applicable statutes of limitations.
15
                                 TWELFTH AFFIRMATIVE DEFENSE
16
            Defendant objects as to authentication, foundation and genuineness of all of Plaintiff’s
17
     medical providers and documents listed or presented by Plaintiff.
18

19            WHEREFORE, Defendant, 99 CENTS ONLY STORES LLC., prays as follows:

20    1. That Plaintiff take nothing by way of her Complaint on file herein;
21
      2. For reasonable attorney’s fees and costs of suit incurred herein;
22
     ///
23
     ///
24

25   ///

26   ///
27   ///
28




                                             Page 5 of 6
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 16 of 32


1     3. For such other and further relief as the Court may deem just and proper in the premises.
2           DATED this 1st day of October, 2020.
3
                                           BRANDON│SMERBER LAW FIRM
4
                                           /s/ Lew Brandon, Jr., Esq.
5                                          LEW BRANDON, JR., ESQ.
6
                                           Nevada Bar No. 5880
                                           ANDREW GUZIK, ESQ.
7                                          Nevada Bar No. 12758
                                           SARA PASQUALE, ESQ.
8                                          Nevada Bar No. 14412
9
                                           139 E. Warm Springs Road
                                           Las Vegas, Nevada 89119
10                                         (702) 384-8424
                                           (702) 384-6568 - facsimile
11                                         Attorneys for Defendant,
                                           99 CENTS ONLY STORES LLC
12

13                                      CERTIFICATE OF SERVICE

14          Pursuant to NRCP 5(b), I hereby certify that on the 1st day of October, 2020, I served the
15
     foregoing DEFENDANT, 99 CENTS ONLY STORES, LLC’S ANSWER TO PLAINTIFF’S
16
     COMPLAINT through the Court’s ECF electronic filing system, upon the following:
17
      BRADLEY S. MAINOR, ESQ.
18
      Nevada Bar No. 7434
19    JOSEPH J. WIRTH, ESQ.
      Nevada Bar No. 1020
20    ASH MARIE GANIER, ESQ.
      Nevada Bar No. 14712
21
      TAELOR S. EVANS, ESQ.
22    Nevada Bar No. 14704
      MAINOR WIRTH, LLP
23    6018 S. Fort Apache Road, Ste. 150
      Las Vegas, Nevada 89148-5652
24    (702) 464-5000
25    Facsimile (702) 463-4440
      ash@mwinjury.com
26    taelor@mwinjury.com
      Attorneys for Plaintiff,
27    JOAN O’CONNELL
28
                                  /s/ Bonita Alexander
                                  An Employee of BRANDON│SMERBER LAW FIRM




                                            Page 6 of 6
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 17 of 32


1    IAFD
     LEW BRANDON, JR., ESQ.
2    Nevada Bar No. 5880
3    ANDREW GUZIK, ESQ.
     Nevada Bar No. 12758
4    SARA PASQUALE, ESQ.
     Nevada Bar No. 14412
5    BRANDON | SMERBER LAW FIRM
6
     139 E. Warm Springs Road
     Las Vegas, Nevada 89119
7    (702) 380-0007
     (702) 380-2964 – facsimile
8    l.brandon@bsnv.law
     a.guzik@bsnv.law
9
     s.pasquale@bsnv.law
10   Attorneys for Defendant,
     99 CENTS ONLY STORES LLC
11
                                        DISTRICT COURT
12
                                     CLARK COUNTY, NEVADA
13
      JOAN O’CONNELL, individually,
14

15              Plaintiff,                       CASE NO.: A-20-820730-C
                                                 DEPT. NO.: 28
16
      vs.
17
      99 CENTS ONLY STORES, LLC, a
18
      Foreign Limited-Liability Company;
19    DOE EMPLOYEE, individually; DOE
      MANAGER, individually; DOES I-
20
      XX, inclusive; and ROE
21    CORPORATIONS, I-XX, inclusive,
22
               Defendants.
23
                             INITIAL APPEARANCE FEE DISCLOSURE
24
                                       (NRS CHAPTER 19)
25
             Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted
26
     for parties appearing in the above-entitled action as indicated below:
27

28           Defendant 99 CENTS ONLY STORES LLC                                     $223.00




                                             Page 1 of 2
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 18 of 32


1            TOTAL REMITTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $223.00
2            DATED this 1st day of October, 2020.
3
                                                  BRANDON | SMERBER LAW FIRM
4
                                                  /s/ Lew Brandon, Jr., Esq.
5                                                 LEW BRANDON, JR., ESQ.
6
                                                  Nevada Bar No. 5880
                                                  ANDREW GUZIK, ESQ.
7                                                 Nevada Bar No. 12758
                                                  SARA PASQUALE, ESQ.
8                                                 Nevada Bar No. 14412
9
                                                  139 East Warm Springs Road
                                                  Las Vegas, Nevada 89119
10                                                Attorneys for Defendant,
                                                  99 CENTS ONLY STORES LLC
11
                                          CERTIFICATE OF SERVICE
12

13           Pursuant to Nev. R. Civ. P. 5(b), I certify that on the 1st day of October, 2020, I served a

14   true and correct copy of the foregoing INITIAL APPEARANCE FEE DISCLOSURE (NRS
15
     CHAPTER 19) through the Court’s ECF electronic filing system, upon the following:
16
      BRADLEY S. MAINOR, ESQ.
17    Nevada Bar No. 7434
      JOSEPH J. WIRTH, ESQ.
18
      Nevada Bar No. 1020
19    ASH MARIE GANIER, ESQ.
      Nevada Bar No. 14712
20    TAELOR S. EVANS, ESQ.
      Nevada Bar No. 14704
21
      MAINOR WIRTH, LLP
22    6018 S. Fort Apache Road, Ste. 150
      Las Vegas, Nevada 89148-5652
23    (702) 464-5000
      Facsimile (702) 463-4440
24    ash@mwinjury.com
25    taelor@mwinjury.com
      Attorneys for Plaintiff,
26    JOAN O’CONNELL
                                                  /s/ Bonita Alexander
27                                                An Employee of BRANDON | SMERBER LAW FIRM
28




                                                   Page 2 of 2
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 19 of 32
                                                                  Electronically Filed
                                                                  10/1/2020 1:38 PM
                                                                  Steven D. Grierson
                                                                  CLERK OF THE COURT
1    DMJT
     LEW BRANDON, JR., ESQ.
2    Nevada Bar No. 5880
3    ANDREW GUZIK, ESQ.
     Nevada Bar No. 12758
4    SARA PASQUALE, ESQ.
     Nevada Bar No. 14412
5    BRANDON | SMERBER LAW FIRM
6
     139 E. Warm Springs Road
     Las Vegas, Nevada 89119
7    (702) 380-0007
     (702) 380-2964 – facsimile
8    l.brandon@bsnv.law
     a.guzik@bsnv.law
9
     s.pasquale@bsnv.law
10   Attorneys for Defendant,
     99 CENTS ONLY STORES LLC
11
                                    DISTRICT COURT
12
                                 CLARK COUNTY, NEVADA
13
      JOAN O’CONNELL, individually,
14

15            Plaintiff,                      CASE NO.: A-20-820730-C
                                              DEPT. NO.: 28
16
      vs.
17
      99 CENTS ONLY STORES, LLC, a
18
      Foreign Limited-Liability Company;
19    DOE EMPLOYEE, individually; DOE
      MANAGER, individually; DOES I-
20
      XX, inclusive; and ROE
21    CORPORATIONS, I-XX, inclusive,
22
              Defendants.
23
                                 DEMAND FOR JURY TRIAL
24

25          COMES NOW, Defendant 99 CENTS ONLY STORES LLC, by and through its

26   attorneys of record, LEW BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and SARA
27
     PASQUALE, ESQ., of the BRANDON | SMERBER LAW FIRM, and hereby demands a Jury
28
     ///




                                         Page 1 of 2
                            Case Number: A-20-820730-C
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 20 of 32


1    Trial in the above-entitled action.
2             DATED this 1st day of October, 2020.
3
                                             BRANDON | SMERBER LAW FIRM
4
                                             /s/ Lew Brandon, Jr., Esq.
5                                            LEW BRANDON, JR., ESQ.
6
                                             Nevada Bar No. 5880
                                             ANDREW GUZIK, ESQ.
7                                            Nevada Bar No. 12758
                                             SARA PASQUALE, ESQ.
8                                            Nevada Bar No. 14412
9
                                             139 East Warm Springs Road
                                             Las Vegas, Nevada 89119
10                                           Attorneys for Defendant,
                                             99 CENTS ONLY STORES LLC
11
                                      CERTIFICATE OF SERVICE
12

13            Pursuant to Nev. R. Civ. P. 5(b), I certify that on the 1st day of October, 2020, I served a

14   true and correct copy of the foregoing DEMAND FOR JURY TRIAL through the Court’s ECF
15
     electronic filing system, upon the following:
16
      BRADLEY S. MAINOR, ESQ.
17    Nevada Bar No. 7434
      JOSEPH J. WIRTH, ESQ.
18
      Nevada Bar No. 1020
19    ASH MARIE GANIER, ESQ.
      Nevada Bar No. 14712
20    TAELOR S. EVANS, ESQ.
      Nevada Bar No. 14704
21
      MAINOR WIRTH, LLP
22    6018 S. Fort Apache Road, Ste. 150
      Las Vegas, Nevada 89148-5652
23    (702) 464-5000
      Facsimile (702) 463-4440
24    ash@mwinjury.com
25    taelor@mwinjury.com
      Attorneys for Plaintiff,
26    JOAN O’CONNELL
27                                           /s/ Bonita Alexander
                                             An Employee of BRANDON | SMERBER LAW FIRM
28




                                              Page 2 of 2
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 21 of 32
                                                                     Electronically Filed
                                                                     10/1/2020 1:41 PM
                                                                     Steven D. Grierson
                                                                     CLERK OF THE COURT
1    DSST
     LEW BRANDON, JR., ESQ.
2    Nevada Bar No. 5880
3    ANDREW GUZIK, ESQ.
     Nevada Bar No. 12758
4    SARA PASQUALE, ESQ.
     Nevada Bar No. 14412
5    BRANDON | SMERBER LAW FIRM
6
     139 E. Warm Springs Road
     Las Vegas, Nevada 89119
7    (702) 380-0007
     (702) 380-2964 – facsimile
8    l.brandon@bsnv.law
     a.guzik@bsnv.law
9
     s.pasquale@bsnv.law
10   Attorneys for Defendant,
     99 CENTS ONLY STORES LLC
11
                                      DISTRICT COURT
12
                                   CLARK COUNTY, NEVADA
13
      JOAN O’CONNELL, individually,
14

15             Plaintiff,                       CASE NO.: A-20-820730-C
                                                DEPT. NO.: 28
16
      vs.
17
      99 CENTS ONLY STORES, LLC, a
18
      Foreign Limited-Liability Company;
19    DOE EMPLOYEE, individually; DOE
      MANAGER, individually; DOES I-
20
      XX, inclusive; and ROE
21    CORPORATIONS, I-XX, inclusive,
22
              Defendants.
23
                     DISCLOSURE STATEMENT PURSUANT TO NRCP 7.1
24

25          The undersigned counsel of record for Defendant, 99 CENTS ONLY STORES LLC,

26   hereby certifies that to their knowledge, Defendant, 99 CENTS ONLY STORES LLC, is a
27
     limited liability company with no publicly held company owning ten percent (10%) or more of
28
     99 CENTS ONLY STORES LLC.




                                           Page 1 of 2
                              Case Number: A-20-820730-C
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 22 of 32


1           There are no other known interested parties other than those identified.
2            DATED this 1st day of October, 2020.
3
                                            BRANDON | SMERBER LAW FIRM
4
                                            /s/ Lew Brandon, Jr. Esq.
5                                           LEW BRANDON, JR., ESQ.
6
                                            Nevada Bar No. 5880
                                            ANDREW GUZIK, ESQ.
7                                           Nevada Bar No. 12758
                                            SARA PASQUALE, ESQ.
8                                           Nevada Bar No. 14412
9
                                            139 E. Warm Springs Road
                                            Las Vegas, Nevada 89119
10                                          Attorneys for Defendant,
                                            99 CENTS ONLY STORES, LLC
11

12
                                     CERTIFICATE OF SERVICE
13
             I hereby certify that on the 1st day of October, 2020, I served a copy of the foregoing
14
     DISCLOSURE STATEMENT PURSUANT TO NRCP 7.1 through the Court’s ECF
15

16   electronic filing system, upon the following:

17    BRADLEY S. MAINOR, ESQ.
      Nevada Bar No. 7434
18
      JOSEPH J. WIRTH, ESQ.
19    Nevada Bar No. 1020
      ASH MARIE GANIER, ESQ.
20    Nevada Bar No. 14712
      TAELOR S. EVANS, ESQ.
21
      Nevada Bar No. 14704
22    MAINOR WIRTH, LLP
      6018 S. Fort Apache Road, Ste. 150
23    Las Vegas, Nevada 89148-5652
      (702) 464-5000
24    Facsimile (702) 463-4440
25    ash@mwinjury.com
      taelor@mwinjury.com
26    Attorneys for Plaintiff,
      JOAN O’CONNELL
27

28
                                    /s/ Bonita Alexander
                                    An Employee of Brandon | Smerber Law Firm




                                            Page 2 of 2
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 23 of 32
                                                                    Electronically Filed
                                                                    10/1/2020 1:40 PM
                                                                    Steven D. Grierson
                                                                    CLERK OF THE COURT
1    CSRE
     LEW BRANDON, JR., ESQ.
2    Nevada Bar No. 5880
3    ANDREW GUZIK, ESQ.
     Nevada Bar No. 12758
4    SARA PASQUALE, ESQ.
     Nevada Bar No. 14412
5    BRANDON | SMERBER LAW FIRM
6
     139 E. Warm Springs Road
     Las Vegas, Nevada 89119
7    (702) 380-0007
     (702) 380-2964 – facsimile
8    l.brandon@bsnv.law
     a.guzik@bsnv.law
9
     s.pasquale@bsnv.law
10   Attorneys for Defendant,
     99 CENTS ONLY STORES LLC
11
                                      DISTRICT COURT
12
                                   CLARK COUNTY, NEVADA
13
      JOAN O’CONNELL, individually,
14

15             Plaintiff,                       CASE NO.: A-20-820730-C
                                                DEPT. NO.: 28
16
      vs.
17
      99 CENTS ONLY STORES, LLC, a
18
      Foreign Limited-Liability Company;
19    DOE EMPLOYEE, individually; DOE
      MANAGER, individually; DOES I-
20
      XX, inclusive; and ROE
21    CORPORATIONS, I-XX, inclusive,
22
               Defendants.
23
            CONSENT TO SERVICE BY ELECTRONIC MEANS THROUGH E-FILING
24
                                    PROGRAM
25
             The undersigned parties hereby consent to service of documents by electronic means
26
     through the Court’s E-filing program on behalf of the following parties: 99 CENTS ONLY
27

28   STORES LLC.




                                           Page 1 of 3
                              Case Number: A-20-820730-C
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 24 of 32


1            Documents served by electronic means must be transmitted to the following persons at
2    the e-mail addresses listed: l.brandon@bsnv.law; a.guzik@bsnv.law; and s.pasquale@bsnv.law.
3
             It is my understanding that the attachments may be transmitted to the program in any
4
     format and will be converted to a PDF file before service is effected.
5

6
             The undersigned also acknowledges that this Consent does not require service by

7    electronic means unless the serving party elects to do so.

8            DATED this 1st day of October, 2020.
9
                                            BRANDON | SMERBER LAW FIRM
10
                                            /s/ Lew Brandon, Jr., Esq.
11                                          LEW BRANDON, JR., ESQ.
                                            Nevada Bar No. 5880
12
                                            ANDREW GUZIK, ESQ.
13                                          Nevada Bar No. 12758
                                            SARA PASQUALE, ESQ.
14                                          Nevada Bar No. 14412
                                            139 East Warm Springs Road
15
                                            Las Vegas, Nevada 89119
16                                          Attorneys for Defendant,
                                            99 CENTS ONLY STORES LLC
17
     ///
18

19   ///

20   ///
21
     ///
22
     ///
23
     ///
24

25   ///

26   ///
27   ///
28




                                             Page 2 of 3
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 25 of 32


1                                    CERTIFICATE OF SERVICE
2            Pursuant to Nev. R. Civ. P. 5(b), I certify that on the 1st day of October, 2020, I served a
3
     true and correct copy of the foregoing CONSENT TO SERVICE BY ELECTRONIC MEANS
4
     THROUGH E-FILING PROGRAM through the Court’s ECF electronic filing system, upon
5

6
     the following:

7     BRADLEY S. MAINOR, ESQ.
      Nevada Bar No. 7434
8     JOSEPH J. WIRTH, ESQ.
9
      Nevada Bar No. 1020
      ASH MARIE GANIER, ESQ.
10    Nevada Bar No. 14712
      TAELOR S. EVANS, ESQ.
11    Nevada Bar No. 14704
      MAINOR WIRTH, LLP
12
      6018 S. Fort Apache Road, Ste. 150
13    Las Vegas, Nevada 89148-5652
      (702) 464-5000
14    Facsimile (702) 463-4440
      ash@mwinjury.com
15
      taelor@mwinjury.com
16    Attorneys for Plaintiff,
     JOAN O’CONNELL
17                                          /s/ Bonita Alexander
                                            An Employee of BRANDON | SMERBER LAW FIRM
18

19

20

21

22

23

24

25

26

27

28




                                             Page 3 of 3
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 26 of 32
                                                                         Electronically Filed
                                                                         10/1/2020 1:43 PM
                                                                         Steven D. Grierson
                                                                         CLERK OF THE COURT
1    REQT
     LEW BRANDON, JR., ESQ.
2    Nevada Bar No. 5880
3    ANDREW GUZIK, ESQ.
     Nevada Bar No. 12758
4    SARA PASQUALE, ESQ.
     Nevada Bar No. 14412
5    BRANDON | SMERBER LAW FIRM
6
     139 E. Warm Springs Road
     Las Vegas, Nevada 89119
7    (702) 380-0007
     (702) 380-2964 – facsimile
8    l.brandon@bsnv.law
     a.guzik@bsnv.law
9
     s.pasquale@bsnv.law
10   Attorneys for Defendant,
     99 CENTS ONLY STORES LLC
11
                                        DISTRICT COURT
12
                                     CLARK COUNTY, NEVADA
13
      JOAN O’CONNELL, individually,
14

15              Plaintiff,                        CASE NO.: A-20-820730-C
                                                  DEPT. NO.: 28
16
      vs.
17
      99 CENTS ONLY STORES, LLC, a
18
      Foreign Limited-Liability Company;
19    DOE EMPLOYEE, individually; DOE
      MANAGER, individually; DOES I-
20
      XX, inclusive; and ROE
21    CORPORATIONS, I-XX, inclusive,
22
               Defendants.
23
             NRCP 16.1(a)(1)(C) REQUEST FOR COMPUTATION OF DAMAGES AND
24
            DISCLOSURE OF SUPPORTING DOCUMENTS AND NRCP 16.1(a)(1)(A)(iii)
25                     REQUEST FOR MEDICAL PROVIDER IDENTITY

26            Pursuant to NRCP 16.1(a)(1)(C), Defendant 99 CENTS ONLY STORES LLC, hereby
27
     requests that Plaintiff JOAN O’CONNELL provide within thirty (30) days of this Request,
28
     computation of any and all categories of damages claimed by Plaintiff, including making available




                                             Page 1 of 3
                                Case Number: A-20-820730-C
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 27 of 32


1    for inspection and copying as under Rule 34, the documents or other evidentiary matter not
2    privileged or protected from disclosure on which such computation is based, including materials
3
     bearing on the nature and extent of injuries suffered.
4
             DATED this 1st day of October, 2020.
5

6
                                            BRANDON | SMERBER LAW FIRM

7                                           /s/ Lew Brandon, Jr., Esq.
                                            LEW BRANDON, JR., ESQ.
8                                           Nevada Bar No. 5880
9
                                            ANDREW GUZIK, ESQ.
                                            Nevada Bar No. 12758
10                                          SARA PASQUALE, ESQ.
                                            Nevada Bar No. 14412
11                                          139 East Warm Springs Road
                                            Las Vegas, Nevada 89119
12
                                            Attorneys for Defendant,
13                                          99 CENTS ONLY STORES, LLC

14   ///
15
     ///
16
     ///
17
     ///
18

19   ///

20   ///
21
     ///
22
     ///
23
     ///
24

25   ///

26   ///
27   ///
28




                                             Page 2 of 3
Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 28 of 32


1                                    CERTIFICATE OF SERVICE
2            Pursuant to Nev. R. Civ. P. 5(b), I certify that on the 1st day of October, 2020, I served a
3
     true and correct copy of the foregoing NRCP 16.1(a)(1)(C) REQUEST FOR COMPUTATION
4
     OF DAMAGES AND DISCLOSURE OF SUPPORTING DOCUMENTS AND NRCP
5

6
     16.1(a)(1)(A)(iii) REQUEST FOR MEDICAL PROVIDER IDENTITY through the Court’s

7    ECF electronic filing system, upon the following:

8     BRADLEY S. MAINOR, ESQ.
      Nevada Bar No. 7434
9
      JOSEPH J. WIRTH, ESQ.
10    Nevada Bar No. 1020
      ASH MARIE GANIER, ESQ.
11    Nevada Bar No. 14712
      TAELOR S. EVANS, ESQ.
12
      Nevada Bar No. 14704
13    MAINOR WIRTH, LLP
      6018 S. Fort Apache Road, Ste. 150
14    Las Vegas, Nevada 89148-5652
      (702) 464-5000
15
      Facsimile (702) 463-4440
16    ash@mwinjury.com
      taelor@mwinjury.com
17    Attorneys for Plaintiff,
      JOAN O’CONNELL
18

19                                          /s/ Bonita Alexander
                                            An Employee of BRANDON | SMERBER LAW FIRM
20

21

22

23

24

25

26

27

28




                                             Page 3 of 3
                                                                                 Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 29 of 32
                                                                                                                                                          Electronically Filed
                                                                                                                                                          10/21/2020 10:18 AM
                                                                                                                                                          Steven D. Grierson
                                                                                                                                                          CLERK OF THE COURT
                                                                             1    PET
                                                                                  BRADLEY S. MAINOR, ESQ.
                                                                             2    Nevada Bar No. 7434
                                                                                  JOSEPH J. WIRTH, ESQ.
                                                                             3
                                                                                  Nevada Bar No. 10280
                                                                             4    ASH MARIE GANIER, ESQ.
                                                                                  Nevada Bar No. 14712
                                                                             5    TAELOR S. EVANS, ESQ.
                                                                                  Nevada Bar No. 14704
                                                                             6    MAINOR WIRTH, LLP
                                                                                  6018 S. Fort Apache Road, Ste. 150
                                                                             7
                                                                                  Las Vegas, NV 89148-5652
                                                                             8    Tel: (702) 464-5000
                                                                                  Fax: (702) 463-4440
                                                                             9    ash@mwinjury.com
                                                                                  Counsel for Plaintiff
                                                                            10
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11                                           DISTRICT COURT
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12                                     CLARK COUNTY, NEVADA
MAINOR WIRTH, LLP




                                                                            13    JOAN O’CONNELL, individually,                      CASE NO.:    A-20-820730-C
                                                                                                                                     DEPT. NO.:   28
                                                                            14           Plaintiff,
                                                                            15    vs.
                                                                                                                                     PETITION FOR EXEMPTION FROM
                                                                            16    99 CENTS ONLY STORES, LLC, a Foreign               ARBITRATION
                                                                                  Limited- Liability Company; DOE
                                                                            17    EMPLOYEE, individually; DOE
                                                                                  MANAGER, individually; DOES I-XX,
                                                                            18    inclusive; and ROE CORPORATIONS, I-
                                                                            19    XX, inclusive,

                                                                            20           Defendants.

                                                                            21           Plaintiff, JOAN O’CONNELL, by and through her counsel of record, BRADLEY S.
                                                                            22    MAINOR, ESQ., JOSEPH J. WIRTH, ESQ. ASH MARIE GANIER, ESQ. and TAELOR S.
                                                                            23    EVANS, ESQ., of MAINOR WIRTH, LLP, pursuant to Nevada Arbitration Rules 3 and 5, hereby
                                                                            24    request that the above-entitled matter be exempted from the mandatory arbitration program, as
                                                                            25    this case involves an amount in excess of $50,000.00, exclusive of costs and interests.
                                                                            26           The following is a specific summary of the facts which support this request from
                                                                            27    exemption.
                                                                            28

                                                                                                                               Page 1 of 4


                                                                                                                Case Number: A-20-820730-C
                                                                                 Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 30 of 32


                                                                             1                                                         I.

                                                                             2                                                      FACTS

                                                                             3            On or around September 8, 2018, Plaintiff JOAN O’CONNELL (hereinafter Plaintiff

                                                                             4    O’CONNELL) was a business invitee Defendant 99 CENTS ONLY STORES, LLC’s (“99 CENT

                                                                             5    ONLY STORE”) establishment located at 3141 N. Rancho Drive, Las Vegas, NV 89130.

                                                                             6            Plaintiff O’CONNELL was walking down an aisle at the subject premises when she

                                                                             7    suddenly slipped and fell on an unknown substance. Upon information and belief Defendant DOE

                                                                             8    EMPLOYEE and/or DOE MANAGER caused the liquid substance to be on the floor. Upon

                                                                             9    information and belief, Defendant DOE EMPLOYEE and/or DOE MANAGER had notice of the

                                                                            10    dangerous condition prior to Plaintiff O’CONNELL’s fall but failed to remove the substance
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11    and/or place warning signs around said area. The dangerous condition on the premises caused
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12    Plaintiff and another patron to slip and fall.
MAINOR WIRTH, LLP




                                                                            13            As a result of the subject accident, Plaintiff O’CONNELL suffered great pain of body and

                                                                            14    mind.

                                                                            15                                                        II.

                                                                            16                                                 DAMAGES

                                                                            17            To date, Joan has incurred the following medical expenses in connection with the subject

                                                                            18    accident:

                                                                            19     No.    Provider                                               Date(s) of Service     Expense
                                                                            20     01.    Medic West Ambulance                                      09/08/2018         $1,197.30
                                                                            21     02.    UMC Hospital                                              09/08/2018        $66,402.69
                                                                            22     03.    EMP of Clark UMC                                          09/08/2018          $946.20
                                                                            23     04.    Desert Radiology                                  09/08/2018 – 09/10/2018     $859.02
                                                                            24     05.    Palmeira Home + Health                            09/19/2018 – 10/03/2018        TBD
                                                                            25     06.    Dempsey, M.D., Andrea                             09/10/2018- 12/11/2019     $1,305.00
                                                                            26     07.    Desert Orthopaedic Center                         10/24/2018 – 11/09/2018     $959.00
                                                                            27

                                                                            28

                                                                                                                                   Page 2 of 4
                                                                                 Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 31 of 32


                                                                             1     08.   Kelley Hawkins Physical Therapy                01/08/2019 – 02/08/2019         $3,719.00
                                                                             2     09.   Fabito, M.D., Daniel                           01/14/2020 – 02/12/2020         $2,775.02
                                                                             3           TOTAL:                                                                       $ 78,163.23
                                                                             4
                                                                                         These damages do not include past or future pain and suffering.
                                                                             5
                                                                                                                                 III.
                                                                             6
                                                                                                                          CONCLUSION
                                                                             7
                                                                                         Based on the foregoing, Plaintiff requests that this matter be exempted from Nevada’s
                                                                             8
                                                                                  non-binding arbitration program as its pain and suffering damages exceed the $50,000.00
                                                                             9
                                                                                  statutory minimum required for exemption.
                                                                            10
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                                         I hereby certify, pursuant to N.R.C.P. 11, this case to be within the exemption marked
                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                                  above, and I am aware of the sanctions which may be imposed against any attorney or party who
                                                                            12
MAINOR WIRTH, LLP




                                                                                  without good cause or justification attempts to remove a case from the arbitration program.
                                                                            13
                                                                                         DATED this 21st day of October, 2020.
                                                                            14
                                                                                                                                        MAINOR WIRTH, LLP
                                                                            15

                                                                            16                                                          /s/ Taelor Evans

                                                                            17                                                          ASH MARIE GANIER, ESQ.
                                                                                                                                        Nevada Bar No. 14712
                                                                            18                                                          TAELOR S. EVANS, ESQ.
                                                                                                                                        Nevada bar No. 14704
                                                                            19
                                                                                                                                        6018 S. Fort Apache Road, Ste. 150
                                                                            20                                                          Las Vegas, NV 89148-5652
                                                                                                                                        Counsel for Plaintiff
                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26
                                                                            27

                                                                            28

                                                                                                                              Page 3 of 4
                                                                                 Case 2:20-cv-01971-RFB-EJY Document 1-1 Filed 10/23/20 Page 32 of 32


                                                                             1                                   CERTIFICATE OF SERVICE

                                                                             2           Pursuant to NRCP 5(b), the amendment to EDCR 7.26 and Administrative Order 14-2, I

                                                                             3    hereby certify that on the 21st day of October, 2020, I caused a true and correct copy of the

                                                                             4    foregoing PETITION FOR EXEMPTION FROM ARBITRATION to be served

                                                                             5    electronically, to all parties with an email address on record, as follows:

                                                                             6

                                                                             7    Lew Brandon, Jr., Esq.
                                                                                  BRANDON SMERBER LAW FIRM
                                                                             8    139 E. warm Springs Road
                                                                             9    Las Vegas, NV 89119
                                                                                  Attorney for Defendant
                                                                            10
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11                                                  /s/ Lindsay Hayes
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                                                                                An Employee of MAINOR WIRTH, LLP
                                                                            12
MAINOR WIRTH, LLP




                                                                            13

                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19
                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26
                                                                            27

                                                                            28

                                                                                                                               Page 4 of 4
